Mr. Justice Robb
delivered the opinion of the Court:
The action of the committee in rejecting all bids amounted to nothing more than an exorcise of the discretion reserved to it in the advertisement under which the bids were submitted. In exercising the powers conferred under the act it of course was necessary for the committee to determine by reference thereto the extent of those powers; and to justify the interference by a court through mandamus it should clearly appear that there was no basis for the committee’s interpretation of the act. United States ex rel. Ness v. Fisher, 223 U. S. 683, 56 L. ed. 610, 32 Sup. Ct. Rep. 356. The act was passed in 1895, and it is common knowledge that for many years the provision hero in question has been inserted in ail advertisements. In view of the character of the reports which are required to be made to Congress by the Public Printer under section 22 of the act, it is reasonable to believe that the interpretation of the committee has met the approval of Congress. It is apparent, therefore, that there is no basis for a finding that the committee’s interpretation of its powers was arbitrary or capricious. Moreover, if we examine the statute without reference to the interpretation placed upon it by the committee, the same result will be reached; for it is our view that the provision requiring contracts to be awarded “to the lowest and best bidder for the interest of the government” lodges a discretion with the committee, which may not be controlled by mandamus. In other words, if, in the judgment of the committee, there is no “lowest and best bidder for the interest of the government,” then the committee is not called upon to award a contract, and that is precisely the course pursued in the present case.
The judgment is affirmed, with costs. Affirmed.